Title: To George Washington from the Pennsylvania General Assembly, 5 February 1777
From: Pennsylvania General Assembly
To: Washington, George



May it please Your Excellency
Philadelphia Feby 5. 1777.

The receipt of Your Excellencys letter of the 31st ult. respecting the desertion of the army and the encouragement given thereto, is hereby acknowledged.
With deep concern we have observed the prevalence and growth of the evils Your Excellency complains of, and the protection afforded to those who are the Subjects thereof, by persons in the neighbourhoods from whence they originally came: And so sensible was this house of the dangerous consequences which may arise to this, and the United States, from the evils before mentioned, that we had it in contemplation to provide (if possible) an adequate remedy for preventing the same, before we received Your Excellencys favour—and, as the measure is now entered upon, we shall, with the utmost dispatch, endeavour to carry it into execution.
We assure Your Excellency, that this house hath no object more in View, than with unshaken firmness to adopt, and pursue, every salutary and prudent measure which may have a tendency to secure the enjoyment, and continuance, of that Freedom, which, by the Laws of God and Nature, we are entitled to and will, on all occasions, within our sphere, exert the utmost of our abilities to enable Your Excellency to carry on with proper Vigour, the measures necessary for establishing and maintaining the Freedom of this, and the United States of America—And particularly to discountenance, discourage and punish every person within this State, who shall shew, by their conduct that they are inimical to, and who shall act in opposition to its welfare.

By order of the House of Assemblyof the State of Pennsylvania
John Jacobs Speaker

